MEMORANDUM **
Gurnam Singh seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely because he filed it approximately 2 years after the BIA’s final order of removal and failed to demonstrate that he qualified for any exceptions to the ninety-day time limit, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within ninety days of final order of removal).
We do not consider contentions regarding underlying proceedings because the petition for review is not timely as to the BIA’s order of December 17, 2002. See 8 U.S.C. § 1252(b)(1).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.